Citation Nr: 1518490	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether referral for an extraschedular evaluation is warranted for service-connected bilateral pes planus with callosities and metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that denied a disability rating in excess of 30 percent for service-connected bilateral pes planus with callosities and metatarsalgia (hereinafter, "bilateral foot disability").  The Veteran timely appealed.  

In April 2011, the Veteran testified during a hearing before RO personnel.  In May 2011, jurisdiction of his appeal was transferred to the RO in Louisville, Kentucky.

In May 2012, the Veteran testified during a hearing before the undersigned at the RO.  At the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In a September 2012 decision, the Board granted a 50 percent disability rating for the service-connected bilateral foot disability.

The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Joint Motion for Partial Vacatur and Remand, the parties moved to vacate and remand the Board decision to the extent that it denied entitlement to a disability rating greater than 50 percent for the service-connected bilateral foot disability.  The Court granted the motion.  Thereafter, the case was returned to the Board.
 
In a March 2014 decision, the Board again denied a disability rating in excess of 50 percent for the service-connected bilateral foot disability.

The Veteran appealed the March 2014 Board decision to the Court.  In a February 2015 Order, the Court granted a joint motion for partial remand-vacating the March 2014 Board decision only to the extent that the claim for a disability rating in excess of 50 percent for the service-connected bilateral foot disability did not merit referral for extraschedular consideration, and remanded the matter for additional proceedings.

The Board also notes that the issues of service connection for neuropathy of the right foot, for neuropathy of the left foot, for testicular cancer, and for throat cancer; and entitlement to a TDIU, which previously were remanded by the Board in March 2014, have not been certified to the Board and will not be addressed in this decision.


FINDING OF FACT

The available schedular ratings are adequate for evaluation of the Veteran's service-connected bilateral foot disability; an exceptional or unusual disability picture is not demonstrated.


CONCLUSION OF LAW

The criteria for referral for an extraschedular evaluation for the Veteran's service-connected bilateral foot disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a February 2008 letter, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the February 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted at the May 2012 hearing; hence, no re-adjudication followed and no further supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for an increased rating.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for bilateral pes planus with callosities and metatarsalgia.  The Veteran's bilateral foot disability is rated as 50 percent disabling under Diagnostic Code 5276.

Pursuant to Diagnostic Code 5276, a maximum 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In this case, the parties to the joint motion do not wish to disturb the Board's March 2014 conclusion that the Veteran is not entitled to an increased schedular rating for the service-connected bilateral foot disability.  In fact, the currently assigned 50 percent rating is the maximum allowable for a bilateral foot disability under Diagnostic Code 5276.  Moreover, the Board concluded in March 2014 that no other diagnostic code for an increased rating was applicable.  Rather, here, the parties to the joint motion agree that the Board did not fully address whether referral of the claim for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Accordingly, as shown below, the Board finds that there is no showing that the Veteran's service-connected bilateral foot disability reflects so exceptional or so unusual a disability picture as to warrant referral for consideration of an extra-schedular rating.

In this regard, the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

Specifically, in this case, the Board finds that the available schedular ratings are adequate to evaluate the Veteran's service-connected bilateral foot disability.  The rating schedule fully contemplates the described bilateral foot symptomatology, including symptoms such as pain, antalgic gait, reduced walking and standing endurance, and limitation and prevention of certain activities.  These signs and symptoms, and their resulting impairment, are contemplated by the selected application of the "foot" schedular ratings, which provide adjectival categories encompassing nearly all manifestations-including actual loss of the foot.  

Here, the overall evidence does not show such an exceptional or unusual disability picture.  Comparing manifestations of the Veteran's service-connected bilateral foot disability and the resulting impairment shown to the rating schedule, the Board finds that the degree of disability shown is encompassed by the schedular criteria for the maximum rating-i.e., a profound bilateral foot disability.  The Veteran's complaints of intolerable bilateral foot pain and marked pronation, as well as degenerative changes, impair his ability to stand for 15 minutes or to walk 100 feet; however, such functional loss is not exceptional or an unusual feature of a severe or pronounced bilateral foot disability; and, as such, the Veteran is already compensated for such impairment by the assigned 50 percent rating.  Diagnostic Code 5276 (flatfoot) contemplates the degree of pronation or abduction, pain on manipulation, tenderness, displacement, and spasms; and provides for evaluations based on whether the disability is mild, moderate, severe, or pronounced.  

Moreover, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Veteran's complaints of decreased ranges of motion and degenerative joint disease in the big toes impair his movement of the joints due to pain; and, as such, the Veteran is already compensated for such impairment by the assigned 50 percent maximum rating.

Likewise, the Veteran contends that his difficulty ambulating, as evidenced by a slow and bilateral limping gait, and by his use of a cane or brace to decrease weight bearing, presents an exceptional and unusual disability picture.  However, these factors do not demonstrate that the Veteran's service-connected bilateral foot disability is so unusual or exceptional, and not already compensated by the 50 percent disability rating.  In this regard, an antalgic or limping gait, and the use of a cane or brace or wheelchair, are not unusual presentations of a severe or pronounced bilateral foot disability; rather, they are due to the natural consequences and impairment from his symptoms-specifically, the effect of a pronounced bilateral foot disability on mobility and weight bearing.  The Veteran's assigned 50 percent schedular rating under Diagnostic Code 5276 clearly accounts for the overall functional effect of the Veteran's symptomatology, including impairment due to mobility and weight bearing.

Lastly, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with reach and overhead activities.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board has applied the principles in 38 C.F.R. § 4.40 and DeLuca to account for loss of function due to pain and other factors; and the assigned 50 percent schedular rating compensates the Veteran for a wide variety of manifestations of his functional loss.
  
As such, the Board finds that the currently assigned 50 percent schedular evaluation for a pronounced bilateral foot disability already compensates the Veteran for a bilateral limping gait, use of a cane or brace, decreased ranges of motion, degenerative joint disease of the big toes, and other natural consequences and impairment due to the Veteran's symptoms.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  As the Board has fully considered all of the Veteran's bilateral foot symptoms in evaluating the service-connected bilateral foot disability; and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

For the foregoing reasons, the Board finds that the available schedular ratings are adequate and reasonably describe the Veteran's disability picture.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  No further discussion of 38 C.F.R. § 3.321 is required, and referral for consideration of an extraschedular rating for the Veteran's service-connected bilateral foot disability is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Referral for an extraschedular evaluation for the service-connected bilateral pes planus with callosities and metatarsalgia is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


